DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the preliminary amendments filed on 12/10/21. Claims 1, 6-7, 9-10, 13-14, and 21-33 are presented for examination.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 7, and 9-10 (as a combination), 27, and 28, 30-31 (as a combination) are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 13 and 14, respectively, of U.S. Patent No. 11158350, hereinafter the ’50 patent. Although the claim at issue is not identical, they are not patentably distinct from each other because the limitations of the claims 1, 7 and 9-10, which are not explicitly recited in the claim 1 of the ’50 patent would have been obvious to one of ordinary skill in the art at the time the invention was made and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art, because they have somewhat similar structural and functional features.
      For example, claim 1 of the ’50 patent recites features that anticipate all the limitations found in the combination of claims 1, 7, 9 and 10 of the instant application. Claims 1, 7, 9 and 10 of the instant application is broader in every aspect than the patent’s claim 1; and the combinations of all features recite therein encompass obvious variant thereof. As such, the granting of the current application’s claims would infringe with the claimed invention of the ‘50 patent.
Claim 27 of the instant application would infringe with claim 13 in the ‘50 patent, because they share salient features. As such, claim 27 are unpatentable for obvious-type double patenting over claim 13 of the ’50 patent. 
The granting of the combination of claims 28, 30 and 31 in the current application would infringe with the claimed invention found in claim 14 in the ‘50 patent for reasons similar to the analysis of claims 1, 7, 9 and 10, as described above. Thus, the granting of the current application’s claims 28, 30 and 31 would infringe with the claimed invention found in claim 14 of the ‘50 patent. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1, 6-7, 9-10, 13-14, and 21-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation reciting” “successively visually emphasizing each of the plurality of words at the first pace…” renders the claimed limitations indefinite, because it is unclear to what is being encompassed by “successively visually emphasizing”. What does successively visually emphasizing of words mean? Does it mean to constantly stare or glare at specific words? Or, does it mean to emphasize on specific words to read in successive orders? Also, it is unclear as to what/whom exactly is doing the successively visually emphasizing of words? Is the user or the device playing the audio sound? Who or what, in addition, are doing the determining and comparing steps? What happens after the visual emphasis is placed on this words? And the purpose of such act? Thus, with no details regarding the intended meaning, substance and purpose of the “successively visually emphasizing” of words at a pace, it is not possible to determine what problem this feature addresses or add to the state of the art and hence, it is not possible to consider it inventive. As such, the metes and bounds of the claim is lacking herein, and thus renders the scope of the claim unclear and indefinite.
Claims 10, 13 and 14, which each depends from claim 1, appears to define the “successively visually emphasizing” of words at a pace, by reciting: “successively visually emphasizing each of the plurality of words at the first pace comprises visually emphasizing a word in a second state” (claim 10), “third state” (claim 13) and “fourth state” (claim 14) “successive the first state when, based on the audio signals, the user is expected to speak the word”, for example. However, it is still unclear as to what is being encompassed by visually emphasizing a word in a state successive the first state. Thus, the vagueness of the claimed features leave the reader in doubt as to the meaning of the technical features to which they refer, thereby rendering the definition of the subject-matter of said claim unclear.
The features of Claim 28 render the claimed limitation indefinite for reasons similar to the rationales given above with respect to claim 1.
The claims not specifically cited in this rejection are rejected as being dependent upon their rejected base claims. 


Allowable Subject Matter
5.    Claims 1, 6-7, 9-10, 13-14, and 21-33 have no art rejection but are rejected under 35 U.S.C. § 112(b) and for obviousness-type double patenting. A final determination of patentability of the claims will be made upon resolution of the above claim rejections. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. They are as recited in the attached PTO-892 form.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571) 272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
09/23/2022